Order entered January 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00123-CV

                         IN RE LAKEITH AMIR-SHARIF, Relator

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-7655-S

                                            ORDER
                             Before Justices Moseley and Fillmore

       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by February 8, 2013.


                                                      /s/   JIM MOSELEY
                                                            PRESIDING JUSTICE